254. Since my appointment as Foreign Minister of Paraguay this is my first opportunity to address the General Assembly of the United Nations to express the view of my Government with regard to the extensive agenda for the discussion of which we are here convened. As is customary, may I begin by greeting all the representatives seated in this international arena: President Amerasinghe, whose efficient work in this normal climate, so well suited to his innate qualities deserves our praise; Prime Minister Gaston Thorn, whose keen clear-sightedness has left a shining imprint in the roster of those who have brilliantly presided over the deliberations of our Assembly in the past; and our Secretary-General, Mr.Waldheim who has, through the fruitful years of his activity, which we hope will continue in the future, shown constant and unequivocal proof of this great oecumenical vocation. I should also like to welcome most cordially the Republic of Seychelles, which has become a Member of our Organization, and in so doing places in it high hopes for its future, with a promise on our part not to disappoint them in this joyous undertaking to preserve peace and to act together to promote the economic and social progress of all the peoples of the planet.
255.	The balance of power is governed by well-entrenched patterns which hardly ever change for the simple reason that history has been weaving an increasingly complex fabric of appetites for prestige and domination. Thus those who do not have power are at the mercy and whim of those who use this power as the dreadful tool of their conduct. However, this Organization seeks, through the proclamation of its principles and objectives, to establish the rule of reason^, and under its protection we welcome those peoples to whom fate has denied the opportunities given to others of being the only lords of war and peace. It is with eagerness and uncertainty that we struggle, and our agony is a reflection of our faith in the principles laid down in Chapter I of the Charter.
256.	For this reason, although not always with encouraging results, we come here year after year to profess our persistent faith in the imponderable forces which govern mankind and without whose existence and assistance our planet would more than once have turned into a pyre of atomic madness.
257.	And thus, for countries like mine, and we are a majority here in this Assembly, the issue of world peace is only the repeated expression of a hope which we voice with some trepidation, since the political decision to establish it on firm and lasting foundations is beyond our control. However, despite our handicap, we realize that our unity is a powerful tool with which to destroy the frontiers of scepticism and thus Paraguay, in its association with the United Nations, contributes its enormous spiritual strength to the cause of peace.
258.	As in the case of human beings where somatic make-up and physical traits are merely accidental, we do not recognize some countries as being greater than others because of the size of their territory or their population, or some as being more deserving than others merely on the basis of computer data. For us, the peoples of the United Nations, there is only one criterion of dignity, and that is purity of blood gained at the service of great ideals. Because of its heroic past and its promising present my country, Paraguay, occupies its rightful place in this Assembly of the peoples and believes it is its urgent duty to play an active role in this contest where, in the final analysis, the fate of the universe itself is being played out. My country occupies a seat of honour in this Assembly because it has forged its ultimate shape, its features, and its personality through hard work and virtues difficult to acquire; and let this just patriotic exaltation stand in support of the voice of a nation which feels genuinely self-confident.
259.	Clearly, out of the many items on the agenda before the thirty-first session of the General Assembly, all important, there are some on which we should like to dwell, be it ever so briefly, because of their special interest for our country.
260.	We have the highest regard for the extremely important functions of the Security Council and those of the Office of the Secretary-General, and when we recall the crucial role which they have played in dealing with numerous crises, we can expect from them nothing less than the strictest, even heroic accomplishment of their lofty mission. Often they hold the thread of life itself in their hands, and Paraguay, like the overwhelming majority of the countries represented here, has full confidence in the vital mechanism of this world body, and we hope that the elections that will take place for several vacant posts will justify cur confidence in their sound and serene judgement.
261.	As the protagonists of this problem in days gone by, and because of our own experience, we have a well-defined position on colonialism, although this word, like many others in modern international parlance, often lends itself to regrettable misinterpretations. Accession to independence is a right which cannot be denied if the necessary requirements exist to meet the challenges of independent life; but the rupture of administrative links is not always the right solution. Indeed, there are cases where the process of self-determination should avoid giving the stamp of approval to former ownership of territories which, by history and by law, belong to other political entities. Thus my delegation will support all efforts made to find the right solution for each individual case.
262.	The Third United Nations Conference on the Law of the Sea resulted in a number of valuable achievements. The 1958 Geneva Conventions did not fully meet the challenges offered by the sea at that stage in the history of technology. Countries that have from time immemorial derived profit from their seashores, as well as those which were deprived of them, turned to the ocean in search of wealth with great hopes and aspirations. For although trade is facilitated by the ownership of seaports, with modern means of communication and existing conventions on terrestrial transit, trade is no longer the only reason why nations want to have a coastline. Science and technology have discovered new wealth in the subsoil of the sea bed, a wealth which makes their possession especially desirable, and as the population explosion, which reduces our breathing space, creates new and urgent problems concerning food and the production of energy, the sea offers ever greater opportunities to overcome these crises through the efficient exploitation of fishing industries and the skilful utilization of petroleum as well as other mineral resources of the sea.
263.	However, the Third Conference does not seem to hold the promise of satisfactory solutions. The conquest of the sea will go the way of the conquest of the earth and although certain limits may be established now which seem to meet present needs, we seriously wonder whether in future the criteria and aspirations of this Conference will prevail.
264.	The proposal for an "exclusive economic zone" of 200 miles has given rise to serious differences of opinion, as land-locked countries still wonder whether they will be given what they consider to be theirs by right, namely the possibility to share in the benefits of the exploitation of the resources of the sea. Faced with this uncertainty and for political, historical and geographical reasons, Paraguay will continue to seek solutions to this fascinating and fundamental question of the law of the sea through bilateral negotiations.
265.	This is an extremely important undertaking not unlike that which has transported man from his planet into outer space. Those who with optimism and courage embarked upon this great adventure are in a manner of speaking the new conquerors of modern times.
266.	May I take this opportunity to congratulate Mr. Amerasinghe for his conduct of the Third Conference on the Law of the Sea, from which we continue to expect the positive results due to his great ability and enthusiasm.
267.	We are all concerned with the question of disarmament but we recognize with satisfaction the efforts made by the Ad Hoc Committees to ease the tensions caused by this old but persistent problem. We have crossed the half-way point in the Disarmament Decade and yet regrettably no effective progress has been made which could allay our fears. Many commendable efforts have been made to achieve denuclearization in various parts of the planet, designed to bring about general and complete disarmament, and yet we are concerned as we observe the beginnings of an arms race in the Americas. We hope that this existing war fever will soon pass, for it is the duty of our countries to seek integration rather than aggression.
268.	Paraguay is sensitive to the question of human rights and I mention this specifically because our country has been the target of a malevolent campaign designed to undermine its international prestige.
269.	Each nation has its own way of life and ours was shaped many centuries ago when the peaceful settlements of the Guarani Indians intermarried with Spanish soldiers. The result was the birth of a nation that has the highest regard for life, freedom and independence, which are rooted in our existence. My country has never had an ethnic, social, or religious problem which could jeopardize its unity or prosperity. There is no racial discrimination or other forms of discrimination in Paraguay. The Government of the Republic continues, as always, to make every effort to incorporate into society the few indigenous groupings in its territory which are still outside the mainstream of civilization.
270.	Certain modern philosophical and political trends, particularly certain Marxist philosophies, have tried to subjugate the will and the thoughts of the Paraguayan people to foreign interests. This ill-intentioned attempt to disrupt the harmonious development of our nation has been unanimously rejected by our people. However, this propaganda campaign has made allegations of violations of human rights, attempting to distort the meaning of the legitimate defence measures which our Government has taken and will continue to take in order to protect our nation against those who are plotting to subjugate us to Communist imperialism. Thanks to the political stability of the Government of President Stroessner, Paraguay can boast of a record of continued progress which has enabled it to maintain a stable currency, to exploit its natural resources, and to establish progressively the necessary infrastructure to bring about a speedy development of the country and the improvement of our democratic form of Government.
271.	For all these reasons, we, like others, are concerned with the question of human rights and our delegation will give its unswerving support to all initiatives designed to ensure their real protection.
272.	There is another item closely related to this one and that is international terrorism. This painful experience, together with the threat of nuclear war, is the inexplicable price of a better world. We strongly condemn all violence and, as the most brutal expression of a return to primitive animality, this infernal machine must be rooted out lest our so-called "civilization" be allowed to perish in misery. We are prepared to give our firm support to all drafts designed effectively to combat terrorism, this modern version of the Horsemen of the Apocalypse.
273.	The Organization has convened a United Nations Water Conference, to be held next year, a subject to which my country attaches special importance. The world's population growth, industrial activities, the expansion of farmlands, as well as other lesser problems make the existing sources of water supply inadequate. The large human settlements which have changed the landscape have also created an ecological imbalance which is reflected in inadequate rainfall and an alarming index of water pollution and erosion.
274.	There now exists an awareness of these problems among States and international organizations, and this is reflected in the holding of the United Nations Conference on the Human Environment, the International Hydrological Decade, the World Weather Watch programme, the United Nations Conference on Human Settlements and the studies prepared by various committees on natural resources and the environment. All these initiatives emphasize the importance of the forthcoming water Conference, to which we will give our special support and from which we expect encouraging results.
275.	These are the general guidelines which the delegation of Paraguay will follow in dealing with the questions to which I have specifically referred. I wish to express the hope that the deliberations of this session of the Assembly may contribute to strengthening our faith in a troubled world which, perhaps without quite realizing, continues to cling to certain irreplaceable values which will always serve to explain the wondrous daily miracle of life in this region of the universe, so dear to our hearts, which we call earth.
